Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sarvestani (US 2015/0282660) in view of Bird (US 6,881,055), and further in view of Holt (US 10,638,881).
Regarding claim 1, Sarvestani teaches an outdoor cooking system (10) for automatically detecting and reacting to flare-up or fire conditions (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising a cooker housing (12, 14) having an interior (as shown in Fig. 1-5); a lid (22) having an interior (as shown in Fig. 2-5), the lid being positionable on the cooker housing (as shown in Fig. 2-5) and the interior of the cooker housing together with the interior of the lid defining a cooking chamber (interior space within 22, 12 and 14) of the outdoor cooking system when the lid is positioned on the cooker housing (as shown in Fig. 2-5); a plurality of gas fuel burners or burner elements (Sarvestani; 54; p.0032) in the interior of the cooker housing (as shown in Fig. 1), each of the gas fuel burners or burner elements having a gas fuel inlet which includes a control valve (Sarvestani; 56; p.0032; 
Sarvestani fails to disclose an electric valve in the gas fuel supply conduit upstream of all of the manual control valves; wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing a 
Bird teaches an outdoor cooking system comprising an electric valve (85) in the gas fuel supply conduit (59) upstream of all of the manual control valves (51-53) (as shown in Fig. 4), and wherein the control unit (40, 82) fully closes the electric valve to automatically shut off all flow of the gas fuel to and, stop all combustion of the gas fuel by, the gas fuel burners or burner elements (Col. 4, lines 40-56; Col. 7, lines 10-13).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani, with Bird, by providing both a manual control valve for each burner and an electric valve upstream of all the manual control valves, for the advantages of further controlling the gas fuel supply to the burners (either individually or as a group). 
Sarvestani and Bird combined fail to disclose wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber, and reacting to a rate of 
Holt teaches an outdoor cooking system (100, 200, 400) for automatically detecting and reacting to flare-up or fire conditions (Col. 15, lines 1-17) wherein the control unit (300 comprising processor 326) automatically detects and reacts to a flare-up or fire condition in the cooking chamber (Col. 15, lines 1-17) by (a) receiving the temperature signal from the temperature sensor indicating the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber (abstract; 308), (b) computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber (by processor 326; Col. 14, lines 56-67; Col. 15, lines 1-17), and (c) reacting to a rate of increase of the temperature of the cooking chamber gas stream of greater than a set amount and time (Col. 15, lines 1-17), by fully closing the electric valve to automatically shut off all flow of the gas fuel to and, stop all combustion of the gas fuel by, the gas fuel burners or burner elements (Sarvestani when viewed in combination with Holt, p.0032, p.0036-0037; Bird, when viewed in combination with Holt, Col. 4, lines 45-65, Col. 5, lines 31-47, Col. 6, lines 50-62, Col. 7, lines 1-24 and 54-58); wherein the electric valve is capable of remaining in a fully open position (Bird, abstract, Col. 4, lines 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani and Bird, with Holt, by providing a control unit that automatically detects and reacts to a flare-up or fire condition in the cooking chamber by computing and reacting to a rate of increase of the temperature of the cooking chamber gas stream and/or the internal temperature of the cooking chamber greater than a set amount and time, by fully closing the electric valve, for the safety reasons.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed temperature increase amount and time, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 10, Sarvestani teaches an outdoor cooking system (10) for automatically detecting and reacting to flare-up or fire conditions (this limitation is considered intended use, therefore, little or no patentable weight is given) comprising a cooker housing (12, 14) having an interior (as shown in Fig. 1-5); a lid (22) having an interior (as shown in Fig. 2-5), the lid being positionable on the cooker housing (as shown in Fig. 2-5) and the interior of the cooker housing together with the interior of the 
Sarvestani fails to disclose wherein each of the gas fuel burners or burner elements has a gas fuel inlet which includes an electric valve; wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by (a) automatically computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or an internal temperature of the cooking chamber, and (b) automatically reacting to a rate of increase of the temperature of the cooking chamber gas stream and/or an internal temperature of the cooking chamber of greater than 250° F in 30 seconds by fully closing each of the electric valves of the fuel burners or burner elements to automatically shut off all flow of the gas fuel to and, stop all combustion of the gas fuel by, the gas fuel burners or burner elements; and each of the electric valves of the gas fuel burners or burner elements remaining in a fully open position until the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber of greater than 250° F in 30 seconds.
Bird teaches an outdoor cooking system (10) comprising an electric valve (85), and wherein the control unit (40, 80, 82) is capable of fully closing the electric valve based on the sensed temperature to automatically shut off all flow of the gas fuel to and, stop all combustion of the gas fuel by, the gas fuel burners or burner elements (Col. 7, lines 3-5 and 10-13).
 Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of 
Sarvestani and Bird combined fail to disclose wherein the control unit automatically detects and reacts to a flare-up or fire condition in the cooking chamber by (a) automatically computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or an internal temperature of the cooking chamber, and (b) automatically reacting to a rate of increase of the temperature of the cooking chamber gas stream and/or an internal temperature of the cooking chamber of greater than 250° F in 30 seconds by fully closing each of the electric valves of the fuel burners or burner elements to automatically shut off all flow of the gas fuel to and, stop all combustion of the gas fuel by, the gas fuel burners or burner elements; and each of the electric valves of the gas fuel burners or burner elements remaining in a fully open position until the control unit computes the rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber of greater than 250° F in 30 seconds.
Holt teaches an outdoor cooking system (100, 200, 400) for automatically detecting and reacting to flare-up or fire conditions (Col. 15, lines 1-17) wherein the control unit (300 comprising processor 326) automatically detects and reacts to a flare-up or fire condition in the cooking chamber (Col. 15, lines 1-17) by (a) automatically computing a rate of increase of the temperature of the cooking chamber exhaust gas stream and/or the internal temperature of the cooking chamber (by processor 326; Col. 14, lines 56-67; Col. 15, lines 1-17), and (b) automatically reacting to a rate of increase of the temperature of the cooking chamber gas stream of greater than a set amount and 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention was made to have modified the outdoor cooking system of Sarvestani with Holt, by providing a control unit that automatically detects and reacts to a flare-up or fire condition in the cooking chamber by automatically computing and reacting to a rate of increase of the temperature of the cooking chamber gas stream greater than a set amount and time, by fully closing each of the electric valves of the gas fuel burners or burner elements, for the safety reasons.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the claimed temperature increase amount and time, since it has been held that where the general conditions of a claim are disclosed in the In re Aller, 105 USPQ 233.
Regarding claims 3 and 12, Sarvestani, Bird and Holt combined teach the outdoor cooking system as set forth above, further comprising the temperature sensor (Sarvestani; 32) being attached to an interior side of the lid (Sarvestani; 22) at an elevation which is higher than the food support structure (Sarvestani; as shown in Fig. 2).
Sarvestani and Holt combined fail to disclose wherein the temperature sensor is attached to an interior side of an upwardly extending back wall of the cooker housing at an elevation which is higher than the food support structure.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the temperature sensor attached to an interior side of the back wall of the cooker housing, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 5 and 14, Sarvestani and Holt combined teach the outdoor cooking system as set forth above, wherein the cooking chamber has a vent opening (Sarvestani; vent formed by exhaust fan 58) for the cooking chamber exhaust gas stream (Sarvestani; p.0033) and the vent opening comprises a gap (Sarvestani; gap formed by exhaust fan 58) between (a) an upper end of a back wall of the lid and (b) a lower end of the back wall of the lid (Sarvestani; as shown in Fig. 5).
Sarvestani and Holt combined fail to disclose wherein the vent opening comprises a gap between (a) an upper end of an upwardly extending back wall of the cooker housing and (b) a lower end of a back wall of the lid.
In re Japikse, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 02/09/2022 have been fully considered but they are not persuasive. Regarding claim 1, Applicant argues that “The actual device disclosed in Holt does not involve the supply, control, or shut-off of any type of fuel to an outdoor cooker. Rather, the Holt device is an attachment which is inserted into or positioned over the draft opening of a Kamado cooker to adjust the flow of air to a bed of charcoal or wood tuel in the cooker. The attachment either controls a fan or linearly actuates a door over the draft opening to control the temperature of the cooker by controlling the air flow to the wood or charcoal fuel m the cooker. Applicant also notes that, even if the fan is shut off or the draft door is fully closed, the fuel in the Holt cooker will still be present and will continue to burn…. As is apparent, Holt Col. 15, lines 1-17 and Col. 14, lines 56-67 do not teach the calculation and use of any type of rate of temperature increase over time. Rather, Holt teaches only the issuance of an alert if the grill temperature is (1) greater than a target cooking temperature by a threshold amount, (2) greater than the target cooking temperature for a threshold amount of time, or (3) a threshold amount above the target cooking temperature for a threshold amount of time… In contrast to the “rate of increase of the temperature” which is determined and used by the control unit called for in Appheant’s claims, Holt is only interested in In re Aller, 105 USPQ 233.
Regarding claims 3, 5, 10, 12 and 14, Applicant relies on the same arguments, therefore, the same response applies.
For these reasons, the arguments are not persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        03/11/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761